Title: From George Washington to the Board of War, 30 March 1780
From: Washington, George
To: Board of War


          
            Gentlemen
            Head Quarters Morris Town 30th March 1780.
          
          Upon receiving information that the enemy are preparing to send a reinforcement to the southward, I have determined to detach Major Lees Corps, both Horse and Foot to that quarter, and have written to the commanding Officer to put them in readiness as expeditiously as possible. As they will undoubtedly want many matters to equip them for so long a march, I have directed the Officer to repair himself to Philada and make application to the Board for what are necessary—I would recommend a liberal supply if possible, as I am informed by Lieut. Colo.

Temple of late Blands that nothing of the kind is to be procured to the southward—I suppose you will think it expedient for the Foot with the Baggage to proceed down Chesapeak Bay by Water and meet the Horse at Petersburg—It will in that case be necessary to give orders for Vessels to be provided at the Head of Elk—Be kind enough to forward the inclosed to Capt. Von Heer of the Marechausé Dragoons, to whom I have written to repair to and take up Major Lees quarters at Burlington. I have the honor &.
        